 Case: 4:19-cr-00755-HEA Doc. #: 189 Filed: 06/17/21 Page: 1 of 2 PageID #: 353




                          EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION



UNITED STATES OF AMERICA                  )
                                          )
                    Plaintiff,            )
                                          )
      v.                                  )      Case No.: 4:19CR00755 HEA
                                          )
FLOYD BARBER                              )
                                          )
                    Defendant.            )


                             MOTION TO TRANSFER CASE


      COMES NOW Joan K. Miller, co-counsel for Defendant Floyd Barber, and
respectfully requests that the above-reference case be transferred to Judge Ronnie L.
White. In support, counsel states as follows:


   1. Defendant Floyd Barber has pleaded guilty in front of Judge White and is
      awaiting sentencing in case number 4:17CR 526.


   2. The sentencing date is September 2, 2021.


   3. Defendant expects to plead guilty in the above-referenced case.


   4. Defendant seeks for Judge White to hear the plea on the new case and
      determine the sentences in both cases.


   5. The Assistant United States Attorney is not opposed.


   6. Transferring this case is in the interest of judicial economy.
 Case: 4:19-cr-00755-HEA Doc. #: 189 Filed: 06/17/21 Page: 2 of 2 PageID #: 354




   WHEREFORE, counsel for Defendant Floyd Barber respectfully requests that this
   Court grant his motion.



                                                Respectfully submitted,


                                                /s/ Joan K. Miller_______
                                                Joan K. Miller, 46903MO
                                                Attorney for F. Barber
                                                1515 N. Warson Rd., Ste. 249
                                                St. Louis, MO 63132
                                                314-997-7700 telephone
                                                314-997-7705 fax
                                                joanmiller@prodigy.net


                              CERTIFICATE OF SERVICE

       A copy of the foregoing was filed electronically on this 17TH day of June, 2021
with the Clerk of the Court.

                                                /s/ Joan K. Miller
                                                Joan K. Miller
